

116 S434 ES: To require the collection of certain data relating to Bureau of Land Management land acquisitions, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 434IN THE SENATE OF THE UNITED STATESAN ACTTo require the collection of certain data relating to Bureau of Land Management land
 acquisitions, and for other purposes.1.Bureau of Land Management land acquisition dataThe Secretary of the Interior (acting through the Director of the Bureau of Land Management) shall—(1)collect centralized data on land acquired for administration by the Bureau of Land Management using amounts from the Land and Water Conservation Fund established under section 200302 of title 54, United States Code, including data on—(A)the method used for the acquisition; and(B)the type of interest acquired;(2)not later than 1 year after the date of enactment of this Act, and annually thereafter, submit to Congress a report describing the information collected under paragraph (1); and(3)develop guidance to ensure that land acquisition data collected under paragraph (1) is entered correctly and properly coded in the data system of the Bureau of Land Management.Passed the Senate December 2, 2020.Secretary